Citation Nr: 0009000	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  97-17 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1997 RO decision which denied service connection 
for non-Hodgkin's lymphoma.


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for non-Hodgkin's 
lymphoma.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for non-Hodgkin's lymphoma.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from April 1968 
to April 1971, including service in Korea from November 1968 
to December 1969.  Service personnel records show that he did 
not serve in the Republic of Vietnam.

A review of the veteran's service medical records is negative 
for non-Hodgkin's lymphoma and for cancer.  On medical 
examination performed for separation purposes in February 
1971, cancer was not noted.  In a report of medical history 
completed in February 1971, the veteran denied a history of 
tumor, growth, cyst, or cancer.

Private medical records dated in February 1995 to September 
1996 from Columbus County Hospital reflect treatment for a 
neck trauma, a large hematoma of the left neck, and 
gastroduodenitis.

Private medical records from McLeod Regional Medical Center 
dated from July 1995 to August 1995 reflect treatment for a 
left supraclavicular mass.

Private medical records dated from July 1995 to March 1996 
from R. S. Bolick, M.D., reflect treatment for a left 
supraclavicular mass and for malignant lymphoma.

Private medical records dated in March 1996 from M. D. Pavy, 
M.D., reflect treatment for a left inguinal nodal 
presentation of a non-Hodgkin's lymphoma.

Private medical records from Duke University Medical Center 
dated from October 1996 to November 1996 reflect treatment, 
including chemotherapy, for diffuse mixed small cleaved and 
large cell lymphoma.  A new patient evaluation dated in 
October 1996 shows that the veteran was first diagnosed with 
lymphoma in August 1995.

In November 1996, the veteran submitted a claim for service 
connection for non-Hodgkin's lymphoma.  He asserted that he 
was exposed to Agent Orange during service while he was 
stationed in Southeast Asia.

In a note dated in November 1996, S. Lilly, DDS, M.D., 
indicated that the veteran had non-Hodgkin's lymphoma.

VA medical records dated from December 1996 to April 1997 
reflect treatment, including chemotherapy, for advanced stage 
diffuse mixed cell lymphoma (non-Hodgkin's lymphoma).

In a February 1997 form entitled "Request for Disability 
Benefits" from the American Fidelity Assurance Company, D. 
P. Cohen, M.D., indicated that the veteran had advanced stage 
non-Hodgkin's lymphoma and chemotherapy-induced peripheral 
neuropathy.

By a statement dated in May 1999, the veteran asserted that 
he was exposed to herbicides while he was stationed at Blue 
Lancer Valley in Korea during service.  He stated that he 
recalled that the defoliant chemicals were stored in 55-
gallon drums, each of which had a yellow band around it.  He 
said they applied this substance with hand sprayers, and it 
was sometimes blown on him by the wind.  He asserted that his 
current non-Hodgkin's lymphoma was caused by exposure to this 
chemical.

By a statement dated in January 2000, the veteran's 
representative asserted that the veteran was exposed to 
herbicides while he served in Korea.  In a March 2000 
statement, the veteran's representative asserted that the 
case should be remanded to determine if the veteran's unit 
was exposed to herbicides during his period of service in 
Korea.

II.  Analysis

The veteran claims service connection for non-Hodgkin's 
lymphoma which he asserts was incurred during military 
service, including as secondary to herbicide exposure.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service incurrence for certain chronic diseases, including a 
malignant tumor (cancer), will be rebuttably presumed if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

A veteran who served in Vietnam is presumed to have been 
exposed during such service to certain herbicide agents 
(e.g., Agent Orange), and service incurrence for specified 
diseases (one of which is non-Hodgkin's lymphoma) which 
become manifest to a compensable degree within listed periods 
of time (at any time after service, in the case of non-
Hodgkin's lymphoma) will be presumed based on exposure to 
such agents in Vietnam.  "Service in Vietnam" includes 
service in the waters offshore, or service in other locations 
if the conditions of service involved duty or visitation in 
Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e), 3.313; McCartt v. West, 12 Vet. App. 164 (1999).

The veteran's claim presents the threshold question of 
whether he has met his initial burden of submitting evidence 
to show that his claim is well grounded, meaning plausible.  
If he has not presented evidence that his claim is well 
grounded, there is no duty on the part of the VA to assist 
him with his claim, and the claim must be denied.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994). 
For the veteran's claim for service connection to be 
plausible or well grounded, it must be supported by competent 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

The service medical records from the veteran's 1968-1971 
active duty are negative for non-Hodgkin's lymphoma.  Post-
service medical records are negative for a diagnosis of non-
Hodgkin's lymphoma until 1995, more than twenty years after 
separation from service.

The veteran has asserted that his current non-Hodgkin's 
lymphoma began in service.  As a layman, he is not competent 
to render an opinion regarding diagnosis or etiology, and his 
statements on such matters do not serve to make his claim 
well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Although the veteran's non-Hodgkin's lymphoma is one of the 
listed conditions subject to the law regarding presumptive 
service connection, the Agent Orange presumption for service 
incurrence does not apply to the veteran's claim for service 
connection because he did not serve in the Republic of 
Vietnam during the Vietnam era.  Moreover, a well-grounded 
claim for service connection on a direct basis is not 
presented as the veteran has not submitted any evidence of 
actual herbicide exposure plus competent medical evidence 
linking his non-Hodgkin's lymphoma with such herbicide 
exposure or other incidents of service.  McCartt, supra; 
Brock v. Brown, 10 Vet. App. 155 (1997); Caluza, supra.

Absent such competent evidence, as described above, the claim 
for service connection for non-Hodgkin's lymphoma, including 
as due to herbicide exposure, must be denied as not well 
grounded.


ORDER

Service connection for non-Hodgkin's lymphoma is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

